On the merits.

2. That the bill was bad for multifariouspess, presenting two or more distinct cases.
3. That the iclicf given by the court below, was imp rope i and inequitable.
Staples and Hotchkiss, for the defendants in error.
Hosmer, Ch. J.
The judgment complained of, ought to be reversed, on three distinct, grounds, to wit, because there was adequate remedy at law; because the bill was erroneous, for multifariousness; and because the complainants were not entitled to the redress sought.
1. There was adequate remedy at law. So far as Joseph Coa had any concern in the allegations of the bill, the representation is briefly this. Turner and wife, having executed a deed of certain land to Hezekiah Hale, committed it to Joseph Coe to be retained by him, and not delivered, until one William Bevins should give him a bond, with surety, to convey certain other land to the complainants. Coe accepted the trust; and having received from Bevins a bond, without surety, immediately delivered the deed to H. Hale. Bevins has become a bankrupt; and the object of the bill, carried into effect by the judgment of the court below, was to recover of Coe, a sum equal to the damages sustained. The fraud alleged in the bill, and the fraudulent combination with the other defendants, the court found not to have been proved. Now, if a court of law is as competent to render judgement for a sum of money in damages, as a court of chancery is, the legal remedy was complete, and that a court of law does possess this competency, no person will controvert. Kempshall v. Stone, 5 Johns. Chan. Rep 193.
With respect to Joseph Hale, it appears from the finding of the court, that Joel Turner conveyed to him certain land, for certain purposes set forth in the complainants’ bill, in trust for Anna Turner; and that Hale made out and delivered to her *91a good and valid deed of the land; and that the said Anna, with the knowledge of Hale, cancelled the deed, the same never having been recorded. The court then found, that the title to the land was left in Hale, in trust for said Anna; and that in violation of the trust, he immediately conveyed away the same to several persons, and received payment therefor, for which he has never accounted. The value of the land, is then ascertained; the sum is allowed in damages; and the fraud, and fraudulent combination are found to be untrue. The object of the bill being the recovery of a sum of money, and judgment having been rendered accordingly, was not a court of law competent to this redress; as fully competent, as a court of chancery? Undoubtedly, it was. There then can be no question, but dial at law, there was adequate remedy.
2. With respect to the next subject of enquiry, it is an established rule of practice, that “the court will not permit several plaintiffs to demand, by one bill, several matters perfectly distinct, and unconnected, against one defendant; nor one plaintiff to demand several matters of distinct natures, against several defendants; which is termed multifarionsness, or improperly confounding together distinct matters. Coop. Eq. Plead. 152. Thus, if an estate is sold in lots to different purchasers they cannot join in exhibiting a bill against the vendor, for specific performance; for each party's case would be distinct, and would depend upon its own peculiar circumstances; nor can such vendor file a bill for specific performance against all the purchasers. Rayner v. Julian, 2 Dick. 677. Dilly v Doig, 2 Vesey jun. 487. Harrison v. Hogg, 2 Vesey jun. 323. 328. The joint fraud and combination, which were the only circumstances indicating any connexion between Coe and J. Hale, having been found by the court, not to be proved, the demands against them were entirely distinct. The contracts with the complainants, were made separately, at different times, with relation to different subjects, and capable only of violation by different acts; and hence, were as disconnected, as if one referred to land, and the other to goods and chattels. The defendants never were united, by a joint contract, or joint fraud; and they cannot be embraced in one bill, on any principle, that would not authorize a complainant to unite in one suit, all his debtors and tort-feasors. This exception is fatal to the bill of the complainants, be its merits otherwise, ever so apparent.
*923. The complainants had not title to the relief sought. The gist of the complaint against Joseph Coe, is, that being the depositary of a deed, “ upon condition not to be delivered to Hezekiah Hale, the grantee, until said Bevins executed a good bond, with surety, in the sum of two thousand dollars," he immediately, in violation of his trust, delivered the same, without having received a bond of the above description For the damage supposed to result from this transaction, the court decreed, that the complainants should recover of Coe, the whole value of the land described in the deed. This decree can only be supported on the ground, that by the delivery of the deed to H. Hale, the land was legally conveyed to him, and the complainants deprived of it; but this supposition is entirely without foundation. The deed was an escrow, and never has been legally delivered. An escrow is said to be, where one doth make and seal a deed, and deliver it unto a stranger, until certain conditions be performed, and then to be delivered to him, to whom the deed is made, to take effect as his deed, Shep. Touch. 58. 2 Bla. Com. 307. This is precisely the transaction, respecting the deed committed to Coe, to be delivered on the prior performance of a specified condition. Now, where a deed is delivered to a stranger, as above, and apt words are used in the delivery of it, it is of no more force until the conditions be performed, than if I had made it, and laid it by me, and not delivered it at all; and therefore, in that case, albeit the party get it into his hands before the conditions be performed, yet he can make no use of it at all, neither will it do him any good. Shep. Touch. 59. Perkins, sect. 143, 4. 14. and 137, 8. Bushnell v. Pasmore, 6 Mod. Rep. 217. 218. It necessarily follows, that the deed to H. Hale, has never been so delivered, as to give it any validity; and by legal consequence, the title to the land, for the imagined loss of which, the complainants brought their bill, and the court rendered judgment, has never passed from them. They have sustained neither loss nor damage, and may enter on the land in question, or obtain possession by an ejectment, whenever they please. The decree of the court, then, in relation to Coe, was manifestly incorrect.
Then, as it respects Joseph Hale, the case depends entirely on the cancellation of a deed, winch he gave to Anna Turner, and by virtue of which she was invested with a title to the land in question. The deed was cancelled, by the slid Anna, with the knowledge and assent of Hale, and without the knowledge or assent of her husband. This act of the wife was a nullity; and *93although she has destroyed the written evidence of title, the title yet remains in her and in her husband, and has never been transferred to Hale. It has not been pretended, nor could it be, with any propriety, that a feme covert, by the voluntary destruction of her deeds, can annul her interest in her lands, or in the lands of her husband. All deeds executed, and acts done by her, during her coverture, are void, except it be a fine, or the like matter of record; in which case, she must be solely and separately examined, to learn if her act be voluntary. Co. Litt. sect. 669. 670.
It has been insisted, that there was a subsequent ratification, by Turner and wife, and that this is equivalent to a precedent command. The wife of Turner can ratify only by a deed executed with her husband, and not by any act or expression; and if there be a ratification by Turner, it is throughout; and that would legalize all the transactions complained of. But of a ratification, the bill in chancery is no evidence ; nor is there any, that I can discern, from any other source.
I readily admit, that chancery will, in a proper case, interpose to free a title from embarrassment; but this admission has no relevancy to the case before the court. The title is altogether free from embarrassment; and the complainants enjoy a complete right to all the land, for which they have unnecessarily sought redress. And if the remedy requisite, was, to free the title from a cloud which hung over it, or any thing besides, which impaired it, this should specifically have been decreed, and no judgment have been rendered for the value of the land.
I am of opinion that there is manifest error in the judgment complained of; and that it ought to be reversed.
The other Judges were of the same opinion.
Judgment reversed.